Citation Nr: 1327009	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  09-33 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to an initial rating in excess of 20 percent disabling for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The Veteran served on active duty from February 1953 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Diego Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  This includes an October 2008 which denied service connection for a left knee disorder and granted service connection for a bilateral hearing loss and assigned an initial 10 percent evaluation and a June 2009 rating which denied service connection for a left hip disorder and right knee disorder.  During the pendency of this appeal the RO assigned an initial 20 percent evaluation for the bilateral hearing loss in a June 2009 administrative decision.

In May 2010, the Veteran testified before a Decision Review Officer (DRO) sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran's right knee disorder did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the right knee was not exhibited within the first post service year.  

2.  The preponderance of the evidence reflects that the Veteran's left knee disorder did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the left knee was not exhibited within the first post service year.  

3.  The preponderance of the evidence reflects that the Veteran's left hip disorder did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the left hip was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by active service, and arthritis of the right knee may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2012). 

2.  A left knee disorder was not incurred in or aggravated by active service, and arthritis of the left knee may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2012). 

3.  A left hip disorder was not incurred in or aggravated by active service, and arthritis of the left hip may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in January 2008, April 2008, July 2008 and August 2008 was sent prior to the October 2008 rating decision addressing the service connection claim for the left knee.  A letter dated in February 2009 was sent prior to the June 2009 rating addressing the service connection claim for the right knee and left hip.  These letters advised the Veteran of the evidence and information necessary to substantiate his service connection claims and increased ratings, as well as his and VA's respective responsibilities in obtaining such evidence and information.  They also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The claim was rejudicated by a SSOC in February 2013.

Further, VCAA notice error is not presumed to be prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Neither the Veteran nor his representative has asserted any specific prejudice in any of the VCAA notice given.  The rating decision and the statement of the case (SOC) set forth detailed reasons and bases as to why the Veteran's claims were denied as well as the evidence that is needed to prove the claims.  Thus any error in the VCAA notice is shown to be harmless.

Relevant to the duty to assist, the Veteran's partially available service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran described having had treatment while working for various private employers but indicated that such records are no longer available.  The Board has reviewed the Veteran's Virtual VA claims file.  The appellant has not identified any additional, outstanding records necessary to decide this pending appeal.  

The Board notes that complete service treatment and personnel records are unavailable.  The Veteran is noted to have received notice after he contacted the National Personnel Records Center (NPRC) for his service records but was advised that no such records exist in letters dated in January 2008 and November 2010 that advised him of the likelihood that they were destroyed by fire.  In a September 2008 Formal Finding of Unavailability, the RO detailed its attempts to obtain records, including by contacting the Veteran in February 2008 requesting he submit records, and sending a PIES request in February 2008, with response advising the records were fire related.  Later in April 2008, the RO notified the Veteran of this finding and requested that he submit any records in his possession regarding service personnel records or treatment records.  Another PIES request was sent in June 2008 requesting sick and morning reports, with a response stating that the search produced no results and that sick reports were stopped in 1953.  Finally the file bank was searched in case the Veteran had submitted records or they were accidentally drop filed.  Thus it appears that all reasonable attempts to obtain the service treatment records or alternate records have been made.  The Veteran was also afforded an examination, and a nexus opinion was provided regarding his claimed bilateral knee and left hip disability.  Ongoing treatment records were also obtained.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012). 

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, to include arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran contends that he should be granted service connection for bilateral knee and left hip disorders.  He specifically alleges that the disorders are the result of an injury while serving on active duty in Korea.  As these disorders are orthopedic disorders of the lower extremities alleged to have occurred from a single injury, the Board shall discuss them together.

The Veteran's service treatment records are unavailable and are presumed to have been destroyed in a fire.  The only available medical document from service is a December 1954 separation examination showing normal findings for the lower extremities.  His DD-214 indicates that he served in Korea with the most significant duty assignment with HQ HQ & Svc Co Engr Sh Bn.  

The only available evidence regarding the injury is the Veteran's lay account of the accident both in written contentions and hearing testimony from his May 2010 DRO hearing which describe an incident in Korea when he was riding in a back of an empty transport truck which made a sudden stop to avoid hitting a pedestrian.  The brakes locked and he was thrown from the back of the truck against the back of the cab.  He hit feet first with his legs spread in opposite directions.  He indicated that he was treated at the base dispensary following this incident and was given pain pills, with a doctor seeing him the following day.  He described the left knee as swollen and his left hip hurting after the incident.  He also has indicated that his right knee also bothered him after the accident.  He said that he filled out paperwork after the accident, which was lost in the fire and said the separation examination was only cursory in nature and just involved questions of whether he had any serious problems that would prevent him from being discharged.  See lay statement of January 2009.  

The Veteran reported treating these disorders over the years with medication such as Hydrocodone, Aspirin, Tylenol and glucosamine.  He also reported having been treated at various companies he worked for after service, including Rockwell/Collins, Northern Telecom and Mattel.  However he also reported that these records were likely unavailable due to the companies having closed.  In his May 2010 DRO hearing he indicated that he last worked 10 years earlier and that the companies he worked for were poor record keepers for medical documents.  Testimony at page 21.  

The Board finds that no credibility issues are apparent with the Veteran's lay descriptions of the accident in service and it is consistent with his service.  The Board accepts as factual that the Veteran injured his lower extremities during service.

There are no records showing evidence of arthritis of either knee or left hip having manifested within one year of his discharge from service in 1954.  Again the Veteran has indicated that he generally self treated or went to company doctors to address these problems, and that records from companies he worked for are generally unavailable.  

The post service treatment records in the claims file are noted to include private records from 2004 to 2009 and VA records from 2008 to 2010.  The private treatment records from 2004 to 2008 focus primarily on other unrelated medical issues and repeatedly are noted to include no complaints or findings of lower extremity musculoskeletal symptoms on review of systems or physical examinations.  Likewise VA records are silent for lower extremity issues in 2008.  Of note the Veteran was seen at the VA for initial "vesting" examination in April 2008, with a comprehensive medical history taken.  His past medical history was noted to be silent for lower extremity problems.  Although on review on systems, arthritis was reported, this was limited to arthritic neck pain in the morning, with no mention of knee or hip problems.  Examination was noted to show his gait was steady with no ambulatory aids and he denied joint pains.  No diagnosis of problems with either knee or left hip was made.  The rest of the VA records from 2008 continued to be silent for any issues with his knees or left hip.

The earliest available medical evidence of post service left knee problems is shown in VA records from June 2009 when he was seen for left knee pain exacerbated the past 3 days by kneeling and painting at his home.  He reported many episodes off and on for many years.  This current episode was only for the past 2 days.  He reported pain with deep bending and loading his knee and from going from sitting to standing.  Examination revealed painful motion with pain localized inferior to the patella.  There was positive crepitation of the patella but no evidence of ligamentous instability.  X-rays compared with previous X-rays from an outside source were noted to show no acute process.  The assessment was left knee pain and patellar tendonitis.  He continued to be treated for issues with his left knee throughout 2009.  In November 2009 he was seen for left knee pain described as having been present for many years, but worse the past 6 months.  He indicated that he was told by his primary care doctor that he has mild DJD but needed an MRI.  Examination revealed pain on full extension and no instability, although he had significant pain on performing McMurray's testing.  The assessment was left knee pain, rule out internal derangement.  The X-ray from June 2009 showed no definite radiographic abnormalities of the knee and vascular calcification.  

The Veteran continued treatment for left knee problems in 2010 with a March 2010 X-ray showing moderate medial compartment joint space narrowing.  MRI done the same month showed an oblique tear posterior horn medial meniscus, grade 3/4 chondromalacia with small subchondral cyst formation and mild prepatellar subcutaneous edema and small joint effusion.  

A July 2010 VA orthopedic consult for left knee pain, gave a history of left knee injury said to have taken place approximately 30 years ago in active service.  He indicated the pain slowly increased.  He described the pain as a grinding sensation felt only occasionally and resolved after 15 minutes of rest.  Physical examination revealed a range of motion of 5 to 130 degrees with minimal joint line tenderness and negative tests for Lachmans, McMurray and patellar instability.  He had mild effusion.  X-ray findings were interpreted as showing mild degenerative joint disease (DJD) with joint space well preserved.  The assessment was mild DJD left knee.  

An opinion was obtained in July 2010, by the Veteran's son, an orthopedic surgeon.  He acknowledged that he was not the Veteran's doctor of record, however he and other members of his orthopedic group have treated or prescribed medications for the Veteran's knee and hip pain for the past 20 years.  Typically the medication was for pain or muscle relaxation with the situation corrected in a week or so.  Recurrence of his problems have increased in the past several years.  X-rays taken of his hips and knees in the past year showed some arthritis but no visible cause of problems which are probably soft tissue related and require MRI studies.  A left MRI by the VA showed a torn meniscus.  The Veteran's son conceded that the cause of the Veteran's knee and hip problems cannot be verified with certainty.  The Veteran stated that they were caused by a truck accident but the records were not available.  Regarding the torn left knee meniscus, the Veteran's son stated that he had seen these caused by prior injuries like those described in his Army truck accident.  He opined that the Veteran sustained a cartilage tear during his service period that was not diagnosed or treated.  This has led to degradation of the joint and arthritis.  The arthritis developed due to neglected knee injury.  Regarding the right knee and left hip, the Veteran's son stated that further studies such as MRI should be done.   

VA treatment records from 2010 to 2011 show continued treatment for the left knee disorder, with the knee pain described as worsening in a November 2010 treatment note that found tenderness to palpation over the medial joint line and mild edema of the left leg, with an assessment of left knee pain and left leg swelling probably from a tight knee brace.  A December 2010 orthopedic clinic follow-up again noted slight medial joint line tenderness along with some limited motion, but with tests for stability otherwise stable.  The assessment was left knee DJD stable at this time.  A March 2011 orthopedic follow-up for left knee pain again revealed similar findings, and again assessed left knee DJD.  

None of the aforementioned VA or private treatment records, including those addressing the left knee disorder, reveal any findings or complaints regarding either a right knee disorder or a left hip disorder.

The report of a December 2011 VA examination (with report dated in January 2012) included a review of records as well as history obtained by the Veteran.  The Veteran is noted to have reported his injury to his knees and left hip in service while riding in a truck that stopped suddenly to avoid a collision, throwing him forward into the cabin of the truck with his knees and hips hyper extended.  The Veteran reported to the examiner that he was diagnosed with arthritis of the left knee, right knee and hip in 1990 by Menlo Medical Facility.  He also was noted to have a diagnosis of medial meniscus tear and chondromalacia of the left knee, with the same history as shown for the arthritis.  Examination revealed the Veteran to use a cane in his left hand.  His muscle strength of his bilateral lower extremities was 5/5 on flexion and extension.  He had painful and limited motion of both knees and the left hip.  Tests for instability of both knees was normal, with no evidence of bilateral patellar subluxation/dislocation.  Diagnostic tests undertaken revealed that left hip X-ray was within normal limits.  He did have degenerative arthritic changes on X-ray of the right knee, with additional asymmetric narrowing of the medial compartment of the knee with popliteal artery calcifications.  Left knee X-ray showed degenerative arthritis changes.  The diagnoses included left hip strain and left and right knee osteoarthritis.  These were said to be originally diagnosed in 2011.  

The examiner reviewed the medical records from the claims file, including the medical and lay evidence from the Veteran.  The examiner noted the separation examination of December 1954 was within normal limits and that the other military records were unavailable.  The examiner also noted that left knee pain treatment began in June 2009.  The examiner reviewed the medical opinion from the Veteran's son.  Based on the records reviewed, the examiner opined that the Veteran's left hip disorder was not associated with service.  The only available service treatment record is his separation showing no history or findings in relationship to his left hip.  The examiner also opined that bilateral knee disability was also not related to service with the same observation that the separation examination showed no history or findings in relationship to bilateral knee disability.  The examiner also noted that there are no records between 1954 and 2009 that showed the Veteran suffered from chronic medical conditions of the knees or hips.  The opinion from the Veteran's son, an orthopedic surgeon was noted to have described treating the condition for 20 years.  Based on this opinion, it would have been in the 1980's or 1990's that he started to have knee problems which is more than 30 years since service.  Thus based on the medical records reviewed, the Veteran's left hip arthritis and bilateral knee osteoarthritis, with history of meniscal tear and chondromalacia of the left knee is not associated with service.  

Where a medical expert has fairly considered all the evidence, his or her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's December 2011 opinion on which it bases its determination that service connection for disabilities of the left knee the right knee and left hip is not warranted. 

Since the VA physician's opinion was based on a review of the pertinent medical history, and was supported by a rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion.  The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray, supra.  

In providing the opinion, the examiner noted that there was no residual disability shown on separation examination of the lower extremities.  The examiner pointed out that the Veteran did not have treatment of his left knee, right knee and left hip for decades following service, and pointed out that even the favorable opinion from the Veteran's son, an orthopedic surgeon, suggests a 30 year interim between the Veteran's discharge from service in 1954 and treatment for lower extremity symptoms involving the bilateral knees and left hip.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri supra.  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-(2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other. 

While a July 2010 VA orthopedic consult for left knee pain, gave a history of left knee injury said to have taken place approximately 30 years ago in active service could be described as favorable, this history apparently taken from the Veteran is inaccurate on its face, as the Veteran's service ended in 1954 more than 55 years earlier.  The July 2010 favorable leaning opinion from the Veteran's orthopedic surgeon son is shown to be problematic in terms of its probative value as the opinion itself is somewhat equivocal, at one point conceding that the cause of the Veteran's knee and hip problems cannot be verified with certainty before providing an opinion that these problems, particularly the left knee meniscus tear with DJD were related to the truck accident in service.  

The Veteran's son's rationale for the opinion as to the cause of the left knee meniscus tear, was that he had seen these caused by similar injuries like the Veteran described in his Army truck accident.  However no rationale was provided regarding the normal findings on the separation physical examination and the lengthy absence of treatment between the accident and the eventual treatment for the bilateral knee and left hip disorders some 30 years later.  Nor is an explanation given to counter the current medical evidence that shows a complete absence of treatment for right knee and left hip problems and no treatment of the left knee until June 2009 shown in the VA and private treatment records.  Thus the Board lends less weight to the July 2010 opinion from the Veteran's son than to the opinion from the December 2011 VA examiner.  

The Veteran is competent to report what he actually experienced. 38 C.F.R. § 3.159(a)(2).  While the Board accepts his account of the in-service incident involving the truck as credible, the evidence reflects any injury to the left knee, right knee and left hip that occurred as a result of this in service incident was acute and transitory and resolved without residuals.  To the extent the Veteran is claiming that any current disability of the knees and the left hip are etiologically related to service, he is not shown to have the medical expertise to do so.  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise. See Layno v. Brown, 6 Vet. App. 465 (1994).  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).

A grant of service connection on a direct or presumptive basis is not warranted because the evidence does not support a finding that chronic knee and/or left hip disability had its onset in service or is otherwise related to service.  There is no showing of arthritis of the knees or left hip having been manifested within the initial post service year, and the majority of the evidence shows the Veteran's disabilities involving his left knee, right knee and left hip began several decades after his service.  

The Board has weighed the evidence and found that it is not in equipoise; the reasonable doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Based on all of the evidence, the claim is denied. 


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a left hip disorder is denied.





REMAND

In regards to the remaining issue of entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss, the Board finds it is necessary to remand this matter.  In a March 2013 statement the Veteran alleged that he underwent additional hearing tests conducted by the VA in July 2012 that show his hearing is worsening.  Essentially he has stated that his hearing had worsened since he was last examined by VA in June 2011.  Given his statements of worsening disability, the Board believes that the Veteran should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Neither the claims file nor the electronic record contains evidence reported by the Veteran, specifically to include the July 2012 VA audiology report described by him as showing worsening hearing.  Upon remand, a request for the Veteran's treatment records should be made. 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611  (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all medical records regarding the Veteran's treatment at the VA medical facilities in Long Beach for hearing loss, for the period from July 2012 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  After completion of the above development, schedule the Veteran for a VA audiology examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including audiometric testing, and all clinical findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral hearing loss.  The VA examiner should further comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities. 

3.  Upon completion of the above, the RO should readjudicate the claim of entitlement to an increased rating for bilateral hearing loss.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	(CONTINUED ON NEXT PAGE)



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


